Citation Nr: 0201141	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  97-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation for additional disability 
manifested by a cerebrovascular accident (CVA), or stroke, 
under 38 U.S.C.A. § 1151, and for service connection 
secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The rating decision denied 
compensation under the provisions of 38 U.S.C.A. § 1151.  In 
November 1999 and September 2000, the Board remanded the case 
to the RO for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent, objective evidence of record that 
the veteran suffered a cerebral vascular accident (CVA) as a 
result of VA treatment on or about August 21, 1996.

3.  There is no competent, objective evidence of record 
etiologically linking the veteran's CVA to his service-
connected PTSD or indicating that his PTSD aggravated any 
residual CVA symptoms present.


CONCLUSIONS OF LAW

1.  The criteria for an award of compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability as a result of 
an August 1996 CVA suffered while hospitalized at a VA 
medical center have not been met.  38 U.S.C.A. §§ 1151 (West 
1991); 5103, 5103A, 5107 (West 2001); 38 C.F.R. § 3.358 
(2001).

2.  Residuals of an August 1996 CVA are not proximately due 
to, or the result of, or aggravated by, the veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 1153, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.310 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In November 2000 correspondence, the veteran's representative 
contended that the RO should schedule a VA examination for 
the veteran and request an opinion regarding whether the CVA 
was related to his PTSD as its mandated duty to assist under 
the newly passed VCAA.  In February 2001 correspondence, the 
representative also contended that the veteran should be 
provided a Supplemental Statement of the Case and provided an 
opportunity to respond.  The representative, contended in 
correspondence received in October 2001, that the claim must 
be remanded because the RO has failed to adequately inform 
the veteran of the evidence necessary to substantiate his 
claim or give him one-year to submit such evidence.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claim, he has been sent 
correspondence and information concerning evidence needed to 
support his claim.  In particular, the November 1999 Board 
remand indicated that the RO secure all pertinent medical 
records, VA and non-VA, identified by the veteran regarding 
his August 1996 CVA and any current residuals.  The pertinent 
VA treatment records were secured and an April 2000 
Supplemental Statement of the Case advised the veteran of the 
laws and regulations applicable to the 1151 aspect of his 
claim, as well as the evidence necessary to substantiate this 
aspect of the claim.  In October and December 2000 
correspondence, the RO informed the veteran of evidence 
necessary to substantiate his claim for secondary service 
connection.  The veteran was provided a VA examination in 
April 2001.  Moreover, he has indicated that he has received 
treatment at the VA facility exclusively.  The veteran 
submitted VA treatment records dated in January 2001.  He was 
further advised of the laws and regulations applicable to the 
secondary service connection aspect of his claim, in the 
Supplemental Statement of the Case issued in August 2001.  
The Board finds that the veteran has been fully informed of 
what additional evidence and information is required with 
regard to his claim.  Since the veteran has not indicated 
that there is any further relevant evidence available, there 
is no reasonable possibility that any further assistance 
would aid him in substantiating his claim.  (See Dela Cruz v. 
Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001)).

Factual Background

February 1991 treatment records from Fairmont General 
Hospital show that the veteran had been recently diagnosed 
with mitral regurgitation, atrial fibrillation and congestive 
heart failure.  A June 1991 VA examination report also 
indicates a diagnosis of atrial fibrillation with controlled 
ventricular rate.

VA treatment records, dating from August 1995 to August 1996, 
reveal that in July 1996, the veteran was admitted for 
psychological testing, psychosocial interview and history, 
and physical.  The diagnoses were major depression and 
chronic PTSD.  It was recommended he undergo inpatient PTSD 
treatment.  On August 12, 1996, the veteran was admitted to 
the psychiatry service.  On August 21, 1996, he was 
transferred to the medical service for treatment of a 
suspected CVA.  A computed tomography (CT) scan of his head 
showed no significant abnormality in the brain tissue or 
ventricular system.  There was no evidence of bleeding or 
mass lesion.  The August 1996 treatment records indicate that 
the veteran had a subcortical CVA that was probably secondary 
to an embolus from his mitral valve prosthesis.  It was noted 
that he had undergone a mitral valve replacement the previous 
year and was taking Coumadin.  

Subsequent VA treatment records, dating from September 1996 
to January 2001 show ongoing treatment primarily for the 
veteran's diagnosed PTSD.  Treatment records continue to link 
his August 1996 CVA to a possible blood clot associated with 
his heart condition.  January to May 1997 treatment records 
reveal a possible second CVA in mid-January.  A May 1997 CT 
scan of his head was normal.

A September 1996 VA psychiatric examination report included 
an Axis III diagnosis of CVA possibly secondary to an 
embolus.

In October 1996, the veteran underwent a CT scan of his head 
at Monongalia General Hospital.  The impression was 
generalized cerebral white matter atrophic changes and focal 
lacunar infarct in the right parietal lobe at the gray/white 
junction.

In an October 1996 statement, the veteran's wife noted that 
he had a stroke during his inpatient treatment for PTSD, and 
that the physicians could not identify a medical cause for 
his CVA and that they indicated that the stress of the trauma 
classes could have caused the CVA.  

During his August 1997 personal hearing, the veteran 
testified that VA physicians were aware of his heart 
condition and hypertension when he was initially hospitalized 
in August 1996 for PTSD.  He found his PTSD treatment to be 
very stressful and testified that the VA physicians did not 
monitor his blood pressure any more frequently than they did 
anyone else in the program.  He believed that his CVA 
occurred as a result of his PTSD treatment and believed that 
the PTSD treatment program was subsequently changed in 
response to his stroke.  He testified that no physician had 
told him directly that his CVA was a result of his PTSD.  He 
had residual left-sided paralysis as a result of his August 
1996 CVA and walked with a cane.

An April 2001 VA examination report shows that the veteran 
had residual left-sided weakness and decreased left-sided 
reflexes with slurred speech as a result of his 1996 CVA.  
After examining the veteran, reviewing his medical treatment 
records and discussing the case with the chief of staff of 
the VAMC, the examiner opined that the veteran's underlying 
medical conditions of coronary artery disease, status post 
myocardial infarction, atrial fibrillation, carotid artery 
disease, hypertension and a history of mitral valve 
replacement were the primary causes of the cerebral vascular 
accident.  The chief of staff opined that there was no 
medical literature supporting PTSD as a cause for an ischemic 
event.

Analysis

38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(b), (c).  

The appellant is not required to show fault or negligence in 
medical treatment.  Essentially, the Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply requires 
a causal connection between VA medical treatment and 
additional disability but not every additional disability is 
compensable.  Brown v. Gardner, 115 S.Ct. 552 (1994).  

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that VA negligence would generally 
have to be shown for a claimant to obtain compensation under 
the statute.  This amendment, however, does not apply to 
cases filed prior to the effective date.  The veteran's claim 
was filed in October 1996; therefore, it will be decided 
under the law as it existed prior to the amendment.  See 
VAOPGCPREC 40-97.  Where the law and regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

After reviewing the evidence of record, the Board finds that 
there is no competent medical evidence of record to suggest 
that his August 1996 CVA was caused or aggravated by any VA 
treatment, nor has any physician suggested that any 
additional disability is the actual result of VA treatment.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, Board finds that the 
preponderance of the evidence is against the veteran's claim 
for compensation pursuant to 38 U.S.C.A. § 1151, for 
residuals of an August 1996 CVA due to VA treatment.  
Accordingly, the claim is denied.

Service connection may be established for a disability which 
is proximately due to, or the result of a service-connected 
disability, or when it is shown that a nonservice-connected 
disability was aggravated by a service connected disorder.  
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence of record is 
against the veteran's claim of entitlement to service 
connection for residuals of an August 1996 CVA.  Although the 
evidence shows that he currently has residual disabilities 
from the CVA, there is no competent medical evidence that 
they are the result of his service-connected PTSD.  Although 
the veteran believes he currently has CVA residuals as a 
result of his service-connected PTSD, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  He has not submitted any evidence, 
other than his and his wife's lay testimony that would 
suggest that his PTSD caused his August 1996 CVA or that his 
service-connected PTSD has aggravated his current residuals 
of the August 1996 CVA.  Moreover, although the August 1996 
CT scan was normal, the only proffered medical theory of 
causation has been to link his August 1996 CVA to his cardiac 
condition.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for residuals of CVA.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.  Accordingly, the 
claim for service connection for residuals of an August 1996 
CVA must be denied.


ORDER

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, for residuals of 
an August 1996 CVA, is denied.

Service connection for residuals of an August 1996 CVA is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

